Name: 2013/614/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the Artemis Joint Undertaking for the financial year 2011
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/334 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the Artemis Joint Undertaking for the financial year 2011 (2013/614/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Artemis for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the Artemis for the financial year 2011, together with the replies of the Joint Undertaking (1),  having regard to the Councils recommendation of 12 February 2013 (05755/2013  C7-0040/2013),  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 74/2008 of 20 December 2007 on the establishment of the Artemis Joint Undertaking to implement a Joint Technology Initiative in Embedded Computing Systems (4), and in particular Article 11(4) thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of and Annex VI to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0087/2013), 1. Grants the Executive Director of the Artemis Joint Undertaking discharge in respect of the implementation of the Joint Undertakings budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the Artemis Joint Undertaking, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 6, 10.1.2013, p. 1. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 30, 4.2.2008, p. 52. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the Artemis Joint Undertaking for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Artemis for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the Artemis for the financial year 2011, together with the replies of the Joint Undertaking (1),  having regard to the Councils recommendation of 12 February 2013 (05755/2013  C7-0040/2013),  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 74/2008 of 20 December 2007 on the establishment of the Artemis Joint Undertaking to implement a Joint Technology Initiative in Embedded Computing Systems (4), and in particular Article 11(4) thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of and Annex VI to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0087/2013), A. whereas the Artemis Joint Undertaking (the Joint Undertaking) was set up in December 2007 for a period of 10 years to define and implement a Research Agenda for the development of key technologies for embedded computing systems across different application areas in order to strengthen European competitiveness and sustainability, and allow the emergence of new markets and societal applications, B. whereas the Joint Undertaking started to work autonomously in October 2009, C. whereas the Court of Auditors states that it has obtained reasonable assurances that the annual accounts of the Joint Undertaking for the financial year 2011 are reliable; D. whereas the Court of Auditors has delivered a qualified opinion on the legality and the regularity of the transactions underlying the Joint Undertakings accounts; E. whereas the maximum contribution for the period of 10 years from the Union to the Joint Undertaking is EUR 420 000 000 to be paid from the budget of the Seventh Research Framework Programme, Budgetary and Financial Management 1. Notes that the initial 2011 budget included operational appropriations amounting to EUR 46,6 million and that an amending budget was adopted reducing operational appropriations to EUR 18 600 000; notes, furthermore, that the utilisation rate for operational commitment appropriations was 100 %, as a result of the reduction of the operational appropriations to EUR 18 600 000, while the rate for payment appropriations was 51 %; 2. Is concerned that the Joint Undertaking annual accounts received a qualified opinion from the Court of Auditors on the legality and the regularity of the transactions underlying those accounts on the grounds that the Joint Undertaking was not in a position to assess whether the ex post audit strategy provides sufficient assurance with respect to the legality and regularity of the underlying transactions; invites the Joint Undertaking to provide the discharge authority with an action plan to overcome that potential lack of assurance; expects that the Court of Auditors, through its independent audits, will be in position to provide the discharge authority with its own opinion on the effectiveness of the Joint Undertakings ex post audit strategy; 3. Recalls that the Joint Undertaking adopted an ex post audit strategy in 2010 that is a key tool in assessing the legality and regularity of the underlying transactions and that its implementation started in 2011; notes that the audit of project cost claims has been delegated to the National Funding Authorities (NFAs) of the Member States however the administrative agreements signed with the NFAs do not include the practical arrangements for those audits; further notes from the Joint Undertaking that the various financing schemes and national rules in place in the different Member States imply that ex-post audit is only feasible on completed projects and request to be informed of the results of the audits performed; reiterates that the Joint Undertaking should reinforce without delay the quality of its ex-ante controls in particular for the grant management, requests that the discharge authority is informed of the results of the following ex-post audit processes conducted by the Joint Undertaking; 4. Takes note that contrary to the Joint Undertakings Financial Rules, the 2011 budget of the Joint Undertaking does not reflect differentiated payment appropriations for operational expenditure; 5. Regrets the relatively low implementation rate for operational payment appropriations standing at 86 %, 53 % and 18 % for the 2008, 2009 and 2010 call for proposals; notes the delays at Member State level in signing the national grant agreements; is concerned about the low implementation rate of the budget and, moreover, about the underlying activities of the Joint Undertaking; calls for a detailed progress report on these shortcomings which makes specific proposals for a gradual improvement in the implementation rate; 6. Condemns the fact that Greece is using Union Structural Funds to cover its national contributions to the Greek beneficiaries of the Artemis projects instead of providing national funding and that the Joint Undertaking acknowledged the continuation of Greek participation in Artemis projects but provides no funding to the Greek beneficiaries as an expenditure co-financed by Union Structural Funds shall not receive assistance from another Union financial instrument in accordance with Council Regulation (EC) No 1083/2006 (6); requests the Commission to inform the discharge authority on the legality of this situation as soon as possible; 7. Notes the Court of Auditors finding that the Joint Undertaking is using non-automatic carryover of payment appropriations to the next financial year, however without a decision of the Governing Board as required by Article 10(1) of the Financial Rules and that no distinction is made between payment appropriations carried over from previous years and payment appropriations of the current year; Calls for Proposals 8. Takes note that the actual implementation and the foreseen value of the calls for proposals represents only EUR 244 000 000, or 58 % of the EUR 420 000 000 envisaged budget to cover operational expenditure; Internal control systems 9. Acknowledges that in 2011, the Joint Undertaking intensified its efforts to establish and implement effective financial, accounting and management control procedures; notes that the Accounting Officer validated the financial and accounting systems used, but has not yet validated the underlying business processes which provide financial information, in particular, the one providing financial information about the validation and payment of the cost claims received from the national authorities; recalls that further work is needed in particular regarding the internal control standards and that the Joint Undertaking started to work autonomously in October 2009; Internal Audit 10. Takes note that at the end of 2011, the Joint Undertakings internal audit capability had not yet been set up; recalls that the Commissions Internal Audit Service is the Internal Auditor of the Joint Undertaking since 2010 and that carried out a risk assessment exercise and a strategic audit plan for 2012-2014 was presented to the Governing Board of the Joint Undertaking; acknowledges that taking into account the size of the Joint Undertaking will perform also the role of the Internal Audit Capability; 11. Notes that the Joint Undertakings Financial Rules have not yet been formally amended to include the provision referring to the powers of the Commissions internal auditor regarding the general budget as a whole; Annual activity report 12. Takes note that the annual activity report provides information on the results of the operations of the Joint Undertaking; however it does not include an assessment of the efficiency and effectiveness of the internal control system and contains the following weaknesses:  Lack of information on the implementation of the ex post audit strategy, which is not sufficient to conclude whether this key control is functioning effectively, and should have led to a reservation;  No information on the partial validation of the financial and accounting systems by the accounting officer is provided;  There are unexplained differences between the budgetary implementation figures included in the Outturn on payments appropriations of the annual activity report and the budgetary implementation figures included in the Final Accounts; Other management matters 13. Notes that in 2011, the Joint Undertaking set up a Business Continuity Plan and made progress on the formalisation of the IT security policies but further work is required to finalise the Disaster Recovery Plan; 14. Regrets that contrary to the Joint Undertakings Financial Rules, the National Funding Authorities have not yet declared any bank interest generated on pre-financing payments; 15. Welcomes the fact that the Host State Agreement between the Joint Undertaking and the Belgian authorities concerning office accommodation, privileges and immunities and other support to be provided was signed on 3 February 2012; Other issues Possible merger with ENIAC 16. Considers that cost-benefit analysis of a merger with ENIAC should be undertaken and that the European Parliament should be notified about the results of this assessment. This report should highlight the possible advantages and disadvantages of such a merger; 17. Reiterates its invitation for the Court of Auditors to provide, within a reasonable deadline, a special report to Parliament on common issues which occur due to the nature of the joint undertakings, and which should be addressed by the joint undertakings together with their partners in order to ensure their added value and efficient execution of Union research, technological development and demonstration programmes; notes, furthermore, that that report should include an assessment of the effectiveness of the joint undertakings establishment and structure. (1) OJ C 6, 10.1.2013, p. 1. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 30, 4.2.2008, p. 52. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 210, 31.7.2006, p. 25.